Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated May 12, 2021, claims 1-23 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed May 12, 2021 have been considered.


Claim Objections

 	Claims 2-7, 9, 10, and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


           The claims recite “a machine-readable medium” (line 1). While applicant's specification may or may not provide examples of a medium as claimed, such examples do not explicitly define the term. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term, particularly when the specification is silent of an explicit definition. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § i01 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § i01, Aug. 24, 2009; p. 2. 
 	The USPTO suggests that the applicant may amend claims 18-23 by adding the limitation “non-transitory” to the claim in order to overcome a rejection under 35 U.S.C. 101.    


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takizawa et al. [US Patent Applicaion # 20180277227].
With respect to claim 1, Takizawa et al. disclose a memory device [figs. 1 and 9] comprising: a memory array comprising a group of cells [2/4/9]; and a controller [3] operably coupled to the memory array and configured to perform operations comprising: receiving a command from a host [5/7] to read the group of cells [s901]; determining a first read voltage based on a count of a number of previous reads during a period of time to any cell in the group of cells [pars. 0038, 0061-0062, s904, and s910 of fig. 9 show tracking the read count of the targeted group – this implies the tracking of previous read to that particular group, and that, the read voltage is determined directly from the count as well as adjusted voltage determination.  The adjustments, in s909, maybe viewed as the increasing or decreasing of the voltage.  Additionally, par. 0062, does specifically states that the system is tracking the number of previous reads on particular cells.]; applying the first read voltage to a cell of the group of cells to determine at least a first bit of a value of the cell [figs. 1 and 2.  S903 shows the read out of the plurality of memory cells]: after reading the at least part of the value of the cell [s903], updating the count of the number of previous reads [s904 - see above statement regarding tracking of previous reads]; and in response to the command, providing the value of the cell to the host [par. 0025]. 
With respect to claim 8, Takizawa et al. disclose the group of cells is one or more of a page, a sub-block, a block, a superblock, and a plane of the memory array.   See fig. 1, element 2.  In the cited section, Takizawa et al. disclose group of pages.
.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takizawa et al. [US Patent Applicaion # 20180277227].
With respect to claim 12, Takizawa et al. disclose a method [figs. 1 and 9] comprising: receiving, by a controller [3] of a memory array [2/4/9] comprising a group of cells, a command from a host [5/7] to read the group of cells [s901]; determining a first read voltage based on a count of a number of previous reads during a period of time to any cell in the group of cells [pars. 0038, 0061-0062, s904, and s910 of fig. 9 show tracking the read count of the targeted group – this implies the tracking of previous read to that particular group, and that, the read voltage is determined directly from the count as well as adjusted voltage determination.  The adjustments, in s909, maybe viewed as the increasing or decreasing of the voltage.  Additionally, par. 0062, does specifically states that the system is tracking the number of previous reads on particular cells.]; applying the first read voltage to a cell of the group of cells to determine at least a first bit of a value of the cell [figs. 1 and 2.  S903 shows the read out of the plurality of memory cells]; after reading the at least part of the value of the cell [s903], updating the count of the number of previous reads [s904 - see above statement regarding tracking of previous reads]; and in response to the command, providing the valine of the cell to the host [par. 0025].

Claim(s) 18, 20, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takizawa et al. [US Patent Applicaion # 20180277227].
With respect to claim 18, Takizawa et al. disclose a machine-readable medium comprising instructions, which, performed by a machine, causes the machine to perform operations [figs. 1 and 9] comprising: receiving, by a controller [3] of a memory array [2/4/9] comprising a group of cells, a command from a host [5/7] to read the group of cells [s901]; determining a first read voltage based on a count of a number of [pars. 0038, 0061-0062, s904, and s910 of fig. 9 show tracking the read count of the targeted group – this implies the tracking of previous read to that particular group, and that, the read voltage is determined directly from the count as well as adjusted voltage determination.  The adjustments, in s909, maybe viewed as the increasing or decreasing of the voltage.  Additionally, par. 0062, does specifically states that the system is tracking the number of previous reads on particular cells.]; applying the first read voltage to a cell of the group of cells to determine at least a first bit of a value of the cell [figs. 1 and 2.  S903 shows the read out of the plurality of memory cells]; after reading the at least part of the value of the cell [s903], updating the count of the number of previous reads [s904 - see above statement regarding tracking of previous reads]; and in response to the command, providing the value of the cell to the host [par. 0025]. 
With respect to claim 20, Takizawa et al. disclose the group of cells is one or more of a page, a sub-block, a block, a superblock, and a plane of the memory array.   See fig. 1, element 2.  In the cited section, Takizawa et al. disclose group of pages.
With respect to claim 23, Takizawa et al. disclose the memory array comprises a NAND memory array.  See figure 1.

Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 2, the memory array comprises a second group of cells; the controller services the group of cells with a first read counter that maintains the count of the number of previous reads during the period of time to any cell in the group of cells; and the controller services the second group of cells with a second read counter that maintains a second count of a second number of previous reads during a second time period to any ceil in the second group of cells.  

-with respect to claim 9, the period of time corresponds to time since a most recent erase event for the cell.
-with respect to claim 10, the operations further comprise resetting the count in response to the cell being erased.
-with respect to claim 13, determining second and third read voltages to apply to the cell based on the count; and applying the second and third read voltages to the cell to read a second bit of the value of the cel] and a third bit of the value of the cell.


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        February 4, 2022